Title: To George Washington from James Latham, 4 April 1782
From: Latham, James
To: Washington, George


                        
                            Sir
                            Haverstraw April 4th 1782
                        
                        His Excellency Governor Clinton has been so kind as to grant me a permit for my Sister inlaw to Come from New
                            York, & to reside with me in the Manor Livingston, of which the inclosed is a Copy, I should have sent the
                            original, but for fear of losing it. for this purpose, I am so far on my way to Elizabeth town, and have my friend point
                            me out an easier and less expensive mode of Conveying my Sister, her daughter & their baggage, than what I was
                            going to persue—Which is, for a flag to come here from New York, and from hence to proceed in a Petty Augar
                                piragua to the Manor—I should deem myself extremely fortunate, if your Excellency has no
                            Objection to my passing the forts in this Manner, and will do me the favor, to grant me your permit.
                        I request you will be so good as to excuse the liberty of a stranger, which ever shall be Most gratefully
                            Acknowledged by Your Excellency’s Most Obedt Humble servant
                        
                            James Latham
                        
                    